Harris, Justice
The counsel for the Defendants relies upon the position, that a suit brought against the maker and endorser of a promissory note, under the provisions of the statute allowing such parties to be *139joined in the same suit, is to be regarded in its effect as to costs, the same as if separate suits had been brought against the parties, as was the practice at common law. In this position I cannot agree with him. The act under which the suit is brought, (Session Laws, 1832, p. 489,) provides that “ it shall be lawful for the holder of any bill of exchange or promissory note, instead of bringing separate suits against the drawers, makers, &c., to include all or any of said parties in one action, and proceed to judgment, &c., as though all the Defendants were joint contractors.” Such a suit, then, is one action against the Defendants as joint contractors, and it is well settled that but a single bill of costs can be taxed in the same action in favor of the same attorney. The case of the maker and endorser of a note being sued together under the statute, forms no exception to the rule. This being but one action, in which both Defendants have appeared by the same attorneys, but a single bill of costs can be taxed—where separate services have been rendered for either the Defendants, such services, if necessary, are properly taxable.
There must be a re-taxation upon these principles, unless the Defendants elect to deduct from their bill the item of $41.31, taxed as the costs of the Defendant Baker.